In a proceeding pursuant to Family Court Act article 4 for a downward modification of child support, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated May 12, 2006, which denied his objections to an order of the same court (Grier, S.M.), dated March 16, 2006, granting his petition only to the extent of reducing his child support obligation to the sum of $200 per week.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention, the Support Magistrate properly applied the factors set forth in Family Court Act § 413 (1) (f) in determining his child support obligation (see Family Ct Act § 413 [1] [c] [3]; Matter of Cassano v Cassano, 85 NY2d 649 [1995]; Matter of Lachman v LeJemtel, 19 AD3d 421 [2005]).
*1000The arguments raised in points two, three, and four of the father’s brief, and his argument concerning a bonus received by the mother in 2004, are not properly before this Court on this appeal as those arguments relate to issues which were determined in an order of the Family Court dated March 6, 2006. The same arguments have been raised and considered on the appeal from the order dated March 6, 2006 (see Matter of Muselevichus v Muselevichus, 40 AD3d 997 [2007] [decided herewith]).
The father’s remaining contentions are without merit. Prudenti, P.J., Fisher, Dillon and Dickerson, JJ., concur.